WILLIAMS, 0.
Upon a information charging him with the crime of felonious assault, under section 4481, Revised Statutes 1909, defendant was tried in the circuit court of Christian county. The jury returned the following verdict, signed by the foreman:
“We the jury find the defendant, Will Teague, guilty of common assault and assess his punishment at $100 and costs.”
Judgment was entered on the verdict and thereafter the appellant was granted an appeal to this court. The Attorney-General has filed a motion to transfer the cause to the Springfield Court of Appeals on the ground that the defendant was found guilty of a mis- ' demeanor.
The motion must prevail. [State v. Woodson, 248 Mo. 705, l. c. 707; State v. Underwood, 254 Mo. 469, l. c. 470-1.]
It is therefore ordered that the case be transferred to the Springfield Court of Appeals, there to be heard and determined.
Boy, G., concurs.
PER CURIAM
The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All of the judges concur.